                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 1 of 11



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                                  Scottsdale, AZ 85260
                                                                                                              4   Tel & Fax: 480.442.3410
                                                                                                              5   mzoldan@zoldangroup.com
                                                                                                                  jbarrat@zoldangroup.com
                                                                                                              6
                                                                                                                  Attorneys for Plaintiff
                                                                                                              7
                                                                                                              8
                                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                                              9
                                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                                             11
ZOLDAN LAW GROUP, PLLC




                                                                                                                                                                                Case No.
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                                  James Sao, an Arizona resident;
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12                        Plaintiff,
                                                                                                             13
                                                                                                                         v.
                                                                                                             14                                                       VERIFIED COMPLAINT
                                                                                                                  Pro-Tech Products, Inc., an Arizona
                                                                                                             15   company; and Randall Winter, an
                                                                                                                  Arizona resident;
                                                                                                             16
                                                                                                                                    Defendants.
                                                                                                             17                                                         (Jury Trial Requested)

                                                                                                             18
                                                                                                                         Plaintiff James Sao, for his Verified Complaint against Defendants, hereby allege
                                                                                                             19
                                                                                                             20   as follows:

                                                                                                             21                                     NATURE OF THE CASE
                                                                                                             22          1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                                             23
                                                                                                                  pay minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219
                                                                                                             24
                                                                                                                  (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage Statute”);
                                                                                                             25
                                                                                                             26   and failure to make timely payment of wages under the Arizona Wage Statute, A.R.S. §§
                                                                                                             27   23-350 – 23-355 (“Arizona Wage Statute”).
                                                                                                             28
                                                                                                                         2.     This action is also brought to recover minimum wage compensation,
                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 2 of 11



                                                                                                              1   liquidated or double damages, and statutory penalties resulting from Defendants’ violations
                                                                                                              2
                                                                                                                  of the FLSA and Arizona Minimum Wage Statute.
                                                                                                              3
                                                                                                                         3.     This action is also brought to recover unpaid wages, treble damages, and
                                                                                                              4
                                                                                                              5   statutory penalties resulting from Defendants’ violations of the Arizona Wage Statute.

                                                                                                              6                                JURISDICTION AND VENUE
                                                                                                              7
                                                                                                                         4.     This Court has jurisdiction over the subject matter and the parties hereto
                                                                                                              8
                                                                                                                  pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                                                                              9
                                                                                                             10          5.     Plaintiff’s state law claims are sufficiently related to his federal claims that
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   it forms the same case or controversy. This Court therefore has supplemental jurisdiction
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  over Plaintiff’s claims under the Arizona Minimum Wage Statute and the Arizona Wage
                                                                                                             13
                                                                                                                  Statute pursuant to 28 U.S.C. § 1367.
                                                                                                             14
                                                                                                             15          6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because

                                                                                                             16   all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                                             17
                                                                                                                  state of Arizona.
                                                                                                             18
                                                                                                                         7.     Plaintiff was employed by Defendants in this District.
                                                                                                             19
                                                                                                             20                                            PARTIES

                                                                                                             21          8.     At all relevant times to the matters alleged herein, Plaintiff resided in the
                                                                                                             22
                                                                                                                  District of Arizona.
                                                                                                             23
                                                                                                                         9.     Plaintiff was a full-time employee of Defendants from on or around August
                                                                                                             24
                                                                                                             25   12, 2019 until on or around August 16, 2019.

                                                                                                             26          10.    At all relevant times, Plaintiff was an employee of Defendants as defined by
                                                                                                             27   29 U.S.C. § 203(e)(1).
                                                                                                             28
                                                                                                                         11.    At all relevant times, Plaintiff was an employee of Defendants as defined by
                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 3 of 11



                                                                                                              1   A.R.S. § 23-362(A).
                                                                                                              2
                                                                                                                         12.        At all relevant times, Plaintiff was an employee of Defendants as defined by
                                                                                                              3
                                                                                                                  A.R.S. § 23-350(2).
                                                                                                              4
                                                                                                              5          13.        Defendant Pro-Tech Products, Inc. is a company authorized to do business

                                                                                                              6   in Arizona.
                                                                                                              7
                                                                                                                         14.        Defendant Pro-Tech Products, Inc. was Plaintiff’s employer as defined by
                                                                                                              8
                                                                                                                  29 U.S.C. § 203(d).
                                                                                                              9
                                                                                                             10          15.        Defendant Pro-Tech Products, Inc. was Plaintiff’s employer as defined by
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   A.R.S. § 23-362(B).
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         16.        Defendant Pro-Tech Products, Inc. was Plaintiff’s employer as defined by
                                                                                                             13
                                                                                                                  A.R.S. § 23-350(3).
                                                                                                             14
                                                                                                             15          17.        Defendant Randall Winter is an Arizona resident.

                                                                                                             16          18.        Defendant Randall Winter has directly caused events to take place giving rise
                                                                                                             17
                                                                                                                  to this action.
                                                                                                             18
                                                                                                                         19.        Defendant Randall Winter is a director and officer at Pro-Tech Products, Inc.
                                                                                                             19
                                                                                                             20          20.        Defendant Randall Winter has been at all relevant times Plaintiff’s employer

                                                                                                             21   as defined by 29 U.S.C. § 203(d).
                                                                                                             22
                                                                                                                         21.        The FLSA defines “employer” as any individual who acts directly or
                                                                                                             23
                                                                                                                  indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                                             24
                                                                                                             25   FLSA, Defendant Randall Winter is an employer.

                                                                                                             26          22.        Defendant Randall Winter has been at all relevant times Plaintiff’s employer
                                                                                                             27   as defined by A.R.S. § 23-362(B).
                                                                                                             28
                                                                                                                         23.        Defendant Randall Winter has been at all relevant times Plaintiff’s employer
                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 4 of 11



                                                                                                              1   as defined by A.R.S. § 23-350(3).
                                                                                                              2
                                                                                                                         24.    Defendant Randall Winter had the authority to hire and fire employees.
                                                                                                              3
                                                                                                                         25.    Defendant Randall Winter supervised and controlled Plaintiff’s work
                                                                                                              4
                                                                                                              5   schedules or the conditions of Plaintiff’s employment.

                                                                                                              6          26.    Defendant Randall Winter determined the rate and method of Plaintiff’s
                                                                                                              7
                                                                                                                  payment of wages.
                                                                                                              8
                                                                                                                         27.    Defendant Randall Winter maintained employment records in connection
                                                                                                              9
                                                                                                             10   with Plaintiff’s employment.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          28.    As a person who acted in the interest of the previously identified corporate
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  entity in relation to the company’s employees, Defendant Randall Winter is subject to
                                                                                                             13
                                                                                                                  individual and personal liability under the FLSA.
                                                                                                             14
                                                                                                             15          29.    Plaintiff is further informed, believes, and thereon alleges that each of the

                                                                                                             16   Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                                             17
                                                                                                                  as alleged herein.
                                                                                                             18
                                                                                                                         30.    Defendants, and each of them, are sued in both their individual and corporate
                                                                                                             19
                                                                                                             20   capacities.

                                                                                                             21          31.    Defendants are jointly and severally liable for the injuries and damages
                                                                                                             22
                                                                                                                  sustained by Plaintiff.
                                                                                                             23
                                                                                                                         32.    Plaintiff, in his work for Defendants, was employed by an enterprise engaged
                                                                                                             24
                                                                                                             25   in commerce that had annual gross sales of at least $500,000.

                                                                                                             26          33.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                                                                                             27   commerce or the production of goods for commerce.
                                                                                                             28
                                                                                                                         34.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 5 of 11



                                                                                                              1   interstate commerce.
                                                                                                              2
                                                                                                                           35.   Plaintiff, in his work for Defendants, regularly handled goods produced and
                                                                                                              3
                                                                                                                  transported in interstate commerce.
                                                                                                              4
                                                                                                              5                                 FACTUAL ALLEGATIONS

                                                                                                              6            36.   Defendants, together, are a manufacturing company that produces residential
                                                                                                              7
                                                                                                                  and commercial roofing systems.
                                                                                                              8
                                                                                                                           37.   On or around August 12, 2019, Plaintiff commenced employment with
                                                                                                              9
                                                                                                             10   Defendants as a laborer.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11            38.   Plaintiff’s primary job duties included performing labor relating to roofing
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  needs.
                                                                                                             13
                                                                                                                           39.   From on or around August 12, 2019 until on or around August 16, 2019,
                                                                                                             14
                                                                                                             15   Plaintiff was a non-exempt employee paid at the rate of $14.00 per hour.

                                                                                                             16            40.   After working for that workweek, Plaintiff decided that the job was not for
                                                                                                             17
                                                                                                                  him.
                                                                                                             18
                                                                                                                           41.   Plaintiff worked a total of approximately 40 hours for Defendants.
                                                                                                             19
                                                                                                             20            42.   Plaintiff is owed $560 in compensation for all hours worked.

                                                                                                             21            43.   Plaintiff did not receive any compensation for the week of work he
                                                                                                             22
                                                                                                                  performed.
                                                                                                             23
                                                                                                                           44.   Plaintiff did not receive his owed wages during the next regular payday.
                                                                                                             24
                                                                                                             25            45.   When Plaintiff addressed the non-payment with Defendants, he was

                                                                                                             26   informed that according to the company handbook, if you work under a certain amount of
                                                                                                             27   days, you will not be paid for the work that was performed.
                                                                                                             28
                                                                                                                           46.   After Plaintiff engaged undersigned counsel, a demand letter was sent to
                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 6 of 11



                                                                                                              1   Defendants demanding back wages, treble damages, and attorneys’ fees.
                                                                                                              2
                                                                                                                           47.   On September 18, 2019, Plaintiff’s counsel received a check in the amount
                                                                                                              3
                                                                                                                  of $517.16.
                                                                                                              4
                                                                                                              5            48.   On September 18, 2019, Plaintiff’s counsel informed Defendants’ counsel

                                                                                                              6   that Plaintiff has rejected this check.
                                                                                                              7
                                                                                                                           49.   Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                                                                                                              8
                                                                                                                  his rights under the FLSA.
                                                                                                              9
                                                                                                             10            50.   Defendants failed to post and keep posted in a conspicuous place the required
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   poster / notice explaining their employee’s rights under the FLSA pursuant to 29 C.F.R. §
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  516.4.
                                                                                                             13
                                                                                                                           51.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                                             14
                                                                                                             15   amounts required by the FLSA were willful.

                                                                                                             16                                  COUNT I
                                                                                                                            (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                                             17
                                                                                                             18            52.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             19   set forth herein.
                                                                                                             20
                                                                                                                           53.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                             21
                                                                                                                  meaning of the FLSA.
                                                                                                             22
                                                                                                             23            54.   Plaintiff is an employee entitled to the statutorily mandated minimum wage.

                                                                                                             24            55.   Defendants have intentionally failed and/or refused to pay Plaintiff minimum
                                                                                                             25
                                                                                                                  wage according to the provisions of the FLSA.
                                                                                                             26
                                                                                                                           56.   As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                                             27
                                                                                                             28   suffered damages by not receiving proper compensation in accordance with 29 U.S.C.§

                                                                                                                  206.
                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 7 of 11



                                                                                                              1           57.   In addition to the amount of unpaid minimum wage owed to Plaintiff, he is
                                                                                                              2
                                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                                              3
                                                                                                                  § 216(b).
                                                                                                              4
                                                                                                              5           58.   Defendants’ actions in failing to properly compensate Plaintiff, in violation

                                                                                                              6   of the FLSA, were willful.
                                                                                                              7
                                                                                                                          59.   Defendants knew Plaintiff was not being compensated properly for time
                                                                                                              8
                                                                                                                  worked and failed to pay proper minimum wages.
                                                                                                              9
                                                                                                             10           60.   Defendants knew their failure to pay minimum wage was a violation of the
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   FLSA.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                                          61.   Defendants have not made a good faith effort to comply with the FLSA.
                                                                                                             13
                                                                                                                          62.   Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                                             14
                                                                                                             15   damages pursuant to 29 U.S.C. § 216(b).

                                                                                                             16                               COUNT II
                                                                                                                       (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                                             17
                                                                                                                                             STATUTE)
                                                                                                             18
                                                                                                                          63.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             19
                                                                                                             20   set forth herein.

                                                                                                             21           64.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                             22
                                                                                                                  meaning of the Arizona Minimum Wage Statute.
                                                                                                             23
                                                                                                                          65.   Defendants intentionally failed and/or refused to pay Plaintiff minimum
                                                                                                             24
                                                                                                             25   wage according to the provisions of the Arizona Minimum Wage Statute.

                                                                                                             26           66.   In addition to the amount of unpaid minimum wage owed to Plaintiff, he is
                                                                                                             27   entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                                             28
                                                                                                                  pursuant to A.R.S. § 23-364(g).
                                                                                                                     Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 8 of 11



                                                                                                              1          67.    Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                                                                                                              2
                                                                                                                  A.R.S. § 23-364(g).
                                                                                                              3
                                                                                                                                             COUNT III
                                                                                                              4      (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                                              5
                                                                                                                         68.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                              6
                                                                                                                  set forth herein.
                                                                                                              7
                                                                                                              8          69.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                              9   meaning of the Arizona Wage Statute.
                                                                                                             10
                                                                                                                         70.    Defendants were aware of their obligation to pay timely wages pursuant to
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                                  A.R.S. § 23-351.
                                                                                                             12
                                                                                                             13          71.    Defendants were aware that, under A.R.S. § 23-353, they were obligated to
                                                                                                             14   pay all wages due to Plaintiff.
                                                                                                             15
                                                                                                                         72.    Defendants failed to timely pay Plaintiff his wages due without a good faith
                                                                                                             16
                                                                                                                  basis for withholding the wages.
                                                                                                             17
                                                                                                             18          73.    Defendants have willfully failed and refused to timely pay wages due to
                                                                                                             19   Plaintiff.
                                                                                                             20
                                                                                                                         74.    As a result of Defendants' unlawful acts, Plaintiff is entitled to the statutory
                                                                                                             21
                                                                                                                  remedies provided pursuant to A.R.S. § 23-355.
                                                                                                             22
                                                                                                             23                         CONCLUSION AND PRAYER FOR RELIEF

                                                                                                             24          WHEREFORE, Plaintiff prays:
                                                                                                             25
                                                                                                                         A.     For the Court to declare and find that the Defendants committed one or more
                                                                                                             26
                                                                                                                                of the following acts:
                                                                                                             27
                                                                                                             28                 i. violated minimum wage provisions of the FLSA, 29 U.S.C. § 206, by

                                                                                                                                      failing to pay minimum wages;
                                                                                                                  Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 9 of 11



                                                                                                              1             ii. willfully violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                                                                                              2
                                                                                                                                206;
                                                                                                              3
                                                                                                                            iii. violated minimum wage provisions of the Arizona Minimum Wage
                                                                                                              4
                                                                                                              5                 Statute, by failing to pay minimum wages;

                                                                                                              6             iv. willfully violated minimum wage provisions of the Arizona Minimum
                                                                                                              7
                                                                                                                                Wage Statute;
                                                                                                              8
                                                                                                                            v. willfully violated the Arizona Wage Statute by failing to timely pay all
                                                                                                              9
                                                                                                             10                 wages due to Plaintiff;
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11      B.     For the Court to award compensatory damages, including liquidated damages
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                                            pursuant to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and/or treble damages
                                                                                                             13
                                                                                                                            pursuant to A.R.S. § 23-355, to be determined at trial;
                                                                                                             14
                                                                                                             15      C.     For the Court to award interest on all wage compensation due accruing from

                                                                                                             16             the date such amounts were due under all causes of action set forth herein;
                                                                                                             17
                                                                                                                     D.     For the Court to award such other monetary, injunctive, equitable, and
                                                                                                             18
                                                                                                                            declaratory relief as the Court deems just and proper;
                                                                                                             19
                                                                                                             20      E.     For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant

                                                                                                             21             to 29 U.S.C. § 216(b) and A.R.S. § 23-364(g) and all other causes of action
                                                                                                             22
                                                                                                                            set forth herein;
                                                                                                             23
                                                                                                                     F.     Any other remedies or judgments deemed just and equitable by this Court.
                                                                                                             24
                                                                                                             25                                    JURY DEMAND

                                                                                                             26      Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                                             27
                                                                                                             28
                                                                                                                  Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 10 of 11



                                                                                                              1                  RESPECTFULLY SUBMITTED September 24, 2019.
                                                                                                              2
                                                                                                                                                   ZOLDAN LAW GROUP, PLLC
                                                                                                              3
                                                                                                                                               By: /s/ Jason Barrat
                                                                                                              4                                     14500 N. Northsight Blvd. Suite 133
                                                                                                              5                                     Scottsdale, AZ 85260
                                                                                                                                                    Attorneys for Plaintiff
                                                                                                              6
                                                                                                              7
                                                                                                              8
                                                                                                              9
                                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                    Case 2:19-cv-05261-JJT Document 1 Filed 09/24/19 Page 11 of 11



                                                                                                              1                                      VERIFICATION
                                                                                                              2
                                                                                                                         Plaintiff James Sao declares under penalty of perjury that he has read the foregoing
                                                                                                              3
                                                                                                                  Verified Complaint and is familiar with the contents thereof. The matters asserted therein
                                                                                                              4
                                                                                                              5   are true and based on his personal knowledge, except as to those matters stated upon

                                                                                                              6   information and belief, and as to those matters, he believes them to be true.
                                                                                                              7
                                                                                                              8
                                                                                                              9
                                                                                                             10                                             James Sao
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an @zo ld an g ro up .co m




                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
